Citation Nr: 1440240	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-12 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel










INTRODUCTION

The Veteran served on active duty from July 1962 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia on behalf of the RO in Winston-Salem, North Carolina.

The Veteran was scheduled to appear for a videoconference hearing with a Veterans Law Judge. He failed to appear for said hearing, and has not since asked for it to be rescheduled. Accordingly, the hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(d) (2013).

In August 2013, the Board remanded the claim for an addendum medical opinion which was provided in November 2013.  The Board finds that the remand directives have been completed and, therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The competent evidence of record does not establish that bilateral hearing loss had its onset during service or within one year of the Veteran's discharge from service; hearing loss has not been shown to be the result of disease or injury incurred during service.

2.  The Veteran currently has tinnitus; resolving the benefit of the doubt in the Veteran's favor, tinnitus had its onset in service.





CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, in a April 2009 pre-adjudication letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection including what he needed to provide and what would be obtained by VA.  
The record reflects that VA made reasonable efforts to obtain all relevant records pertinent to the matter on appeal, including the Veteran's service treatment records and VA treatment records.  The Veteran indicated that he has not received private treatment for his hearing loss and has not identified any outstanding evidence.

VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Veteran was afforded a VA examination in connection with his claims in July 2009. The examiner reviewed the claims file, performed appropriate tests and considered the Veteran's subjective complaints.  In August 2013, the Board remanded the claim for an addendum opinion which was provided by a VA audiologist in November 2013.  The Board now finds that the examination report together with the addendum opinion provide sufficient detail so the Board can make a fully informed evaluation of the claims without prejudice to the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Service Connection

The Veteran contends that his current bilateral hearing loss and tinnitus are due to noise exposure during his four years of service in the United States Air Force.  He claims he was exposed to excessive noise on a daily basis while working as an air policemen on or near the flight lines.  Based on the circumstances of his service, noise exposure is conceded.  See DD-214.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  When a condition may be diagnosed by its unique and readily identifiable features, such as a broken leg or ringing in the ears, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for organic diseases of the nervous system, such as sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 ) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The existence of credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post- service findings to the injury in service (as opposed to intercurrent causes) may serve as a basis for a grant of service connection for hearing loss.  See Hensley, 5 Vet. App. at 159.  The Board also notes that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).

Here, the Veteran's service treatment records (STRs) contain four audiograms: one at enlistment in July 1962, one in February 1963, one in April 1966 and one prior to discharge in June 1966.  No threshold shift in hearing acuity was demonstrated during service and hearing loss was normal at separation from service.  

Following service, no evidence of treatment or complaints of decreased hearing appear in the record prior to the Veteran's July 2009 VA examination, over 40 years after separation from service.  The first indication in post-service treatment records of tinnitus appears in an October 1996 treatment record.  In December 1996, it was noted Veteran had chronic tinnitus that he had experienced for a number of years.

At the July 2009 VA examination, the claims file was reviewed.  The examiner noted noise exposure in service.  He also noted civilian noise exposure with the Department of Prisons and recreational noise exposure, to include hunting, woodworking and motorcycles.  The Veteran reported that tinnitus started "while on [active duty]", however the examiner did not indicate a precipitating event.  

An audiogram yielded the following results with puretone thresholds, measured in decibels:



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10
15
15
45
      55
Left Ear
15
15
40
65
70

The average decibel loss was 32.5 decibels in the right ear and 47.5 decibels in the left ear.  Speech recognition scores using the Maryland CNC test were 100 percent for both ears.   The Veteran was diagnosed with bilateral sensorineural hearing loss.

As to a relationship between the Veteran's current hearing loss and military service, the examiner noted that a February 1963 audiogram revealed normal hearing and that subsequent testing dated in June 1966 at the time of separation from service revealed hearing thresholds that remained within normal limits.  The examiner concluded it was less likely that the current hearing loss is related to noise exposure on active duty "as recent [Institute of Medicine] finding[s] support the opinion that hearing changes related to noise exposure do not enjoy a delay in onset nor do they progress once the source of that noise is [discontinued]."

As to tinnitus, the examiner noted there was no evidence of a diagnosis of tinnitus while on active duty.  She concluded that it would "require speculation to attribute tinnitus to noise exposure without some evidence of [its] presence or changes in hearing attributable to noise while on [active duty]."

In a December 2011, the Veteran reported at an Informal Conference before a Decision Review Officer that he had complained of tinnitus during military service.  He specifically stated that on his birthday, June 17, 1966, he told an audiologist that he had ringing in his ears.  He stated the audiologist acknowledged the tinnitus, but did not document it in the record.

In August 2013, the Board remanded the claim for an addendum opinion noting that the opinion provided by the examiner in July 2009 did not give consideration to the Veteran's lay statements regarding the in-service onset of his hearing disorders and that the in-service audiograms had not been converted to the proper units in order to facilitate consideration of whether a threshold shift in hearing acuity had occurred during service.
In November 2013, a VA audiologist reviewed the claims file and converted the in-service audiogram results.  No significant threshold shift during service was identified and hearing was noted to be normal upon separation from service.  The examiner indicated that an "audiogram that indicates normal hearing at separation rules out service connection for hearing loss that develops later based on the current scientific knowledge of auditory physiology."  She further explained (emphasis in original):

The Institute of Medicine (2006) concluded that based on current knowledge of cochlear physiology, there was NO sufficient scientific basis for the existence of delayed-onset hearing loss.  An audiogram that indicates normal hearing at separation and NO indication of a significant threshold shift throughout military service further supports the opinion that current hearing loss is NOT service connected.   Further, the Veteran reports hunting, woodworking and riding motorcycles as recreational history in the Compensation and pension Exam dated 7/9/2009.  This is noise exposure after military service, thus the ramifications of such recreational noise exposure, after military service, cannot be attributed to military service.

As to tinnitus, the examiner indicated that "without any change in hearing during service, [tinnitus] is less likely as not (less than 50/50 probability) caused by or a result of noise exposure during military service . . ."

The Board recognizes that the examiner did not note the mention of chronic tinnitus in 1996 treatment records or the Veteran's contention that he told someone in service that he was experiencing tinnitus in 1966.  The Board observes that tinnitus is subjective and the Veteran is competent to report that he has had ringing in his ears since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).    Based on the totality of the evidence, the Board finds it appropriate to resolve reasonable doubt in the Veteran's favor and find that tinnitus had its onset in service.

As to whether service connection for hearing loss is warranted, there is no evidence of hearing loss in the record prior to July 2009, over 40 years after separation from service. The long period of time that passed between the Veteran's period of active service and objective evidence of hearing loss weighs heavily against a relationship between the two. See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service).  Lay statements are competent evidence to provide opinions on certain medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the specific issue of whether the Veteran has a hearing loss disability which is due to service, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran's statements are competent evidence as to observable symptoms, such as decreased hearing acuity, but his statements as to the cause of the symptoms cannot be accepted as competent evidence.  Id.  

The competent medical evidence of record does not attribute the Veteran's post-service hearing loss to service, to include acoustic trauma experienced therein.  Because the preponderance of the evidence does not support the claim, the benefit of-the-doubt doctrine does not apply, and the claim for service connection for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


